‫آفس آف دی سپيشل کونسل فار اميگريشن – مالزمت سے متعلق زيادتی پر مبنی معامالت‬
‫يو ايس ڈيپارٹمنٹ آف جسٹس سول رائيٹس ڈويژن‬

‫ناں‪/‬سوشل سيکورٹی نمبر وچ فرق ہونڑ دے بارے وچ اکثر پُچھے جانڑ آلے سوال‬
‫‪1.‬‬

‫مينوں سوشل سيکورٹی ايڈمنسٹريشن )‪ (SSA‬نو‪-‬ميچ ليٹر کيوں مليا اے؟‬

‫‪2.‬‬

‫مينوں‪ SSA‬ولّوں نو‪-‬ميچ ليٹر مليا اے– مينوں کی کرنا چاہی دا اے؟‬

‫ايس ايس اے نو‪-‬ميچ ليٹر ادوں پہجيا جاندا اے‪ ،‬جدوں کہ آجر ولّوں ‪ SSA‬نوں دتی جانڑ آلی معلومات تے ‪ SSA‬دے کول مالزم بارے موجود‬
‫معلومات وچ کوئی فرق ہووے۔ ‪ SSA‬نو‪-‬ميچ ليٹر دياں ُکج عام وجوہاتاں ايہہ نيں کہ کوئی حرفاں دا فرق ہووے‪ ،‬ناں بدلی ہويا ہووے‪ ،‬ڈيٹا درج‬
‫کردياں آجر نے کوئی غلطی کر دتی ہووے يا سوشل سيکورٹی نمبراں دا کوئی غلط استعمال ہويا ہووے۔ کال نو‪-‬ميچ ليٹرکسی مالزم دی امريکہ‬
‫دی شہريت‪ ،‬اميگريشن دی صورت حال يا امريکہ وچ کم کرن دی اجازت بارے کوئی بيان نئی اے۔‬
‫جے تہانوں امريکہ وچ کم کرن دی اجازت اے تے تہانوں ‪ SSA‬ولّوں کوئی نو‪-‬ميچ ليٹر ملدا اے تے‪ ،‬تہانوں ليٹر وچ دتی معلومات دا موازنہ‬
‫آپڑيں سوشل سيکورٹی کارڈ دے نال کرنا چائيدا اے۔‬
‫• جے خط وچ موجود معلومات تہاڈے سوشل سيکورٹی کارڈ دی معلومات نال نہ رلدی ملدی ہووے تے‪ ،‬خط دے نال دتے گئے فارم نوں بھر‬
‫کے جنی چھيتی ہو سکے ايس نوں ‪ SSA‬تيکر پونچھا ديوو۔‬
‫• جے خط وچ دتی گئی ساری معلومات تہاڈے سوشل سيکورٹی کارڈ دے نال ملدی ہووے تے‪ ،‬اے ويکھن لئی کہ اے تضاد کيوں آيا اے‪ِ ،‬جنی‬
‫چھيتی ممکن ہووے آپنڑيں سوشل سيکورٹی دے دفتر وچ جاوو۔‬

‫‪ 3.‬کی تضاد دے سارے خط ‪ SSA‬ولّوں ہی آوندے نيں؟‬
‫نئيں۔ تضاد دے خط دوجے سرکاری ادارياں يا پرائيويٹ بزنس مثال ہيلتھ انشورنس کمپنياں تے اوہناں کمپنياں ولوں وی آ سکدے نيں جہڑياں‬
‫تہاڈے پچھوکڑ دی پڑتال کرديا نيں۔‬
‫‪4.‬‬

‫ميرے آجر نوں تضاد دا خط ‪ SSA‬توں عالوه کسی ہور ذريعے توں موصول ہويا اے— مينوں کی کرنا چاہی دا اے‬

‫جے تہانوں کم کرن دی اجازت اے تے تہاڈے آجر نوں تضاد دا خط کسی ہور ايجنسی يا کمپنی مثال ہيلتھ انشورنس ولوں مليا اے تے‪ ،‬تسی تضاد‬
‫دے خط دی نقل منگنی چاہی دی اے‪ ،‬تے‪:‬‬
‫• ايس ايجنسی‪/‬کمپنی نال رابطہ کرو تے ويکھو کہ ايس نے ايس ايس اے نوں تہاڈے بارے درست معلومات پہنجائی اے۔‬
‫• جے ايجنسی‪/‬کمپنی نے درست معلومات پہجائی ہوئی اے تے‪ ،‬آپڑيں مقامی سوشل سيکورٹی دے دفتر جاوو تے جا کے ويکھو کہ اے تضاد‬
‫کيوں آيا اے۔‬

‫‪ 5.‬جے مينوں تضاد دا خط ملے تے‪ ،‬ميرے حقوق کی نيں؟‬
‫کلے تضاد دے خط نوں بنياد بنا کے تہاڈے آجر نوں تہاڈے خالف کوئی کاروائی )مثال نوکری توں فارغ کر دينڑا‪ ،‬معطل کر دينڑا يا عہده گھٹ کر‬
‫دينڑا يا تنخواه‪ ،‬کم دے گھنٹے يا ٹريننگ گھٹا دينڑا( نئی کرنی چاہی دی اے۔ تہاڈے آجر نوں تہاڈے توں ہور دستاويزات لئی وی نئی پچھنا‬
‫چائيدا يا تہاڈے توں اک ہور ‪ I-9‬فارم نوں پرکرنڑ دا وی نئی کہنا چائيدا‪ ،‬جيدی بنياد کوئی مماثلت نئيں نوٹس تے ہووے۔ جے تہاڈا آجر ايناں‬
‫وچوں کوئی کم کرے‪ ،‬تسی ساڈے دفتر نال مفت کال دے نمبر ‪ 1-800-255-7688‬اتے رابطہ کرو۔‬
‫‪6.‬‬

‫تضاد بارے معلومات دينڑ توں عالوه‪ ،‬مينوں آپڑيں آجر کولوں ہور کس شے دی توقع کرنی چائيی اے؟‬

‫جے تہانوں کم دی اجازت اے پر تضاد دا مسئلہ بن گيا اے تے‪ ،‬تہانوں آپڑيں آجر کولوں ايہہ توقع کرنی چائيدی اے‪:‬‬
‫• تضاد دے مسئلے نوں حل کرنڑ لئی اک مناسب وقت۔‬
‫• تضاد دياں مسئلياں وچ برابری دا سلوک‪ ،‬ايس توں ہٹ کے کہ تہاڈی قوميت يا شہريت دی صورت حال کی اے؟‬
‫• جس ويلے تسی تضاد دا مسئلہ حل کروا رہے ہوو‪ ،‬تسی آپڑاں کم جاری رکھ سکو۔‬
‫• آجر دے نال تہاڈی ايس بارے وق ًتا فوق ًتا گل بات کرنی کہ آيا تساں نے تضاد دا مسئلہ حل کر لِتا اے يا نہيں؟‬

‫‪7.‬‬

‫تضادات بارے ميں مزيد معلومات کتھوں لبھ سکنا‬

‫سوشل سيکورٹی ايڈمنسٹريشن نے ‪ SSA‬دے تضاد دياں خ ّطاں بارے اکثر ُپچھے جانڑ آلے سوال‪http://ssa- :‬‬
‫‪ custhelp.ssa.gov/app/answers/detail/a_id/1127‬تے ‪http://ssa-custhelp.ssa.gov/app/answers/detail/‬‬
‫‪ a_id/2199/kw/2199‬وچ رکھے ہوئے نيں۔ تضاد دياں خطاں يا ايس نال ملدے جلدے ہور نوٹساں دا جواب کيويں دتا جاوے بارے مدد يا‬
‫سواالں لئی‪ ،‬ساڈے دفتر دے ٹول فری نمبر‪ 1-800-255-7688 :‬تے کال کرو يا ويکھو‪:‬‬
‫‪http://www.justice.gov/crt/about/osc/pdf/publications/SSA/FAQs.pdf.‬‬
‫آ آفس آف اسپيشل کونسل فار اميگريشن ريليٹڈ ان فيئر ايمپالئيمنٹ پريکٹسز‬
‫)سوموار‪-‬جمعہ‪ ،‬صبح ‪ -9‬شام ‪ 5‬بجے تِکر بمطابق ای ٹی( ترجمان دستياب نيں‪1-800-255-7688‬ٹول فری ورکر ہاٹ الئن‪:‬‬
‫‪http://www.justice.gov/crt/about/osc/‬‬
‫‪Western Punjabi‬‬

‫آفس آف دی سپيشل کونسل فار اميگريشن – مالزمت سے متعلق زيادتی پر مبنی معامالت‬
‫يو ايس ڈيپارٹمنٹ آف جسٹس سول رائيٹس ڈويژن‬

‫مالزماں لئی ناں تے سوشل سيکورٹی نمبر )‪ (SSN‬وچ "تضادات" بارے معلومات‬
‫تہانوں کی جانڑنے دی لوڑ اے‪:‬‬
‫• ناں‪/‬سوشل سيکورٹی نمبر )‪ (SSN‬بارے تضادات دے خط سوشل سيکورٹی ايڈمنسٹريشن )‪ ،(SSA‬ديگر سرکاری ايجنسياں تے پرائيويٹ‬
‫کمپنياں ولوں آ سکدے نيں۔‬
‫• جے تہانوں يا تہاڈے آجر نوں ‪ SSA‬ولوں تضاد دا خط ملدا اے تے‪ ،‬تہانوں کی کرنڑ دی لوڑ اے بارے ہدايتاں ايس خط وچ موجود ہونڑ گياں‪.‬‬
‫• جے تہانوں يا تہاڈے آجر نوں ديگر کسی سرکاری ايجنسی يا پرائيويٹ کمپنی ولوں تضاد دا خط ملدا اے تے‪ ،‬تہانوں پڑتال کرنڑ دی لوڑ اے‬
‫کہ اوس ايجنسی يا کمپنی نے ‪ SSA‬نوں کی معلومات دتی۔ جے معلومات درست ہووے تے‪ SSA ،‬دے نال رابطہ کر کے ايہہ ويکھو کہ‬
‫تضاد کيويں آيا اے۔‬
‫• ناں‪ SSN/‬وچ تضاد غلط يا پرانی معلومات دی وجہ توں وی ہو سکدا اے۔‬
‫• امريکی شہری بنڑن‪ ،‬شادی دی وجہ توں ناں وچ آنڑ آلی تبديلی‪ ،‬طالق يا ديگر کسی وجہ توں آنڑ آلی تبديلی بارے جنا جلدی ہو سکے ‪SSA‬‬
‫دے کول آپڑاں ريکارڈ ٹھيک کروانڑا تہاڈی آپڑيں ذمہ داری اے۔‬
‫• تہاڈا آجر تہانوں ايس بارے پچھ سکدا اے کہ تسے تضاد نوں ٹھيک کرانڑ لئی کی کيتا اے۔‬

‫تہانوں آپڑيں آجر نوں پچھڑاں چاہی دا اے‪:‬‬
‫• تضاد دی وضاحت لئی تحريری معلومات۔‬
‫• پڑتال کرو جے تہاڈے آجر دے کول موجود ريکارڈ وچ تہاڈا ناں تے ‪ SSN‬درست اے۔‬
‫• تضاد دی درستگی دے دوران آپڑاں کم جاری رکھنڑاں۔‬
‫• کاغذات جمع کرنڑ تے تضاد ٹھيک کرنڑ لئی بوہتی وقت۔‬
‫• تضاد دا مسئلہ حل کردياں تہاڈی قوميت يا شہريت دی صورت حال توں ہٹ کے تہاڈے نال وی برابر دا سلوک ہونڑا چاہی دا اے۔‬

‫تہانوں او ايس سی دی ہاٹ الئن‪ 1-800-255-7688 :‬تے کال کرنی چاہی دے اے‪ ،‬جے تہاڈا آجر‪:‬‬
‫• تضاد دا مسئلہ حل کرنڑ لئی تہانوں مناسب وقت دينڑ توں پہلياں ہی‪ ،‬صرف تضاد دے خط دی بنياد تے تہانوں ہک نوّ اں ‪ I-9‬فارم مکمل کرنڑ‬
‫لئی آکھے۔‬
‫• صرف تضاد دے خط دی بنياد تے ہی تہانوں کم کرنڑ توں روک لووے يا تہاڈی تنخواه‪/‬گھنٹے گھٹکرے۔‬
‫• تہانوں تضاد دا مسئلہ حل کرنڑ لئی مناسب وقت نہ ديوے۔‬
‫• مالزماں نال اوہناں دی قوميت يا شہريت دی صورت حال دی بنياد تے تضاد بارے وکھرے وکھرے طريقے اختيار کرے۔‬

‫• تضاد دی وجہ توں تہاڈے کولوں ‪ SSA‬يا ديگر کسی سرکاری ادارے دے کاغذ دا مطالبہ کرے۔‬
‫آ آفس آف اسپيشل کونسل فار اميگريشن ريليٹڈ ان فيئر ايمپالئيمنٹ پريکٹسز‬
‫)سوموار‪-‬جمعہ‪ ،‬صبح ‪ -9‬شام ‪ 5‬بجے تِکر بمطابق ای ٹی( ترجمان دستياب نيں‪1-800-255-7688‬ٹول فری ورکر ہاٹ الئن‪:‬‬
‫‪http://www.justice.gov/crt/about/osc/‬‬
‫‪Western Punjabi‬‬

